Title: To James Madison from David Jameson, 14 April 1781
From: Jameson, David
To: Madison, James


Dr. Sir
Richmond April 14. 1781
I am very glad you have determined to send on the Stores &ca. that came from Rhode Island We are much in want of them. Steps are taking to pay the transportation. The British Vessels left in the Bay are now taking the most effectual measures to distress us—one of them has run up to Burwells ferry, one lies in York River just below the Town and several are in Potowmack where they have done much damage to Some of the inhabitants. their principal business there is to intercept the Marquis Fayettes troops should they attempt to Cross and every where to prevent any Vessels going in or out. We are in daily expectn. Gen Phillips will move out of Portsmouth but with what view, or in what direction, we are at a loss to know. Most of the Militia that were under Gen. Muhlenberg have left him and those long ago called for their relief are so very tardy that I fear he must move his quarters higher up. The Militia throughout the Country have been so frequently called of late and the service become so very disagreable to them, that I fear it will be very difficult to keep a number in the field sufft. to make head even against small parties of the Enemy. Shall we not have the Marquis’s troops to aid us, or to go to the Southward & relieve our Militia ordered from time to time to the aid of Gen. Greene. We want Arms & accoutrements & shall soon want lead pray keep these wants always in mind. Clothing too we begin to be much in want of. I am with great respect & esteem Yr ob. st
David Jameson
Is it possible that Clinton will or can send forces up the Delawar[e?]
